
	
		I
		112th CONGRESS
		1st Session
		H. R. 977
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Huizenga of
			 Michigan (for himself and Mr.
			 Camp) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate as wilderness certain land and inland water
		  within the Sleeping Bear Dunes National Lakeshore in the State of Michigan, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sleeping Bear Dunes National Lakeshore
			 Conservation and Recreation Act.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map consisting of 6 sheets entitled
			 Sleeping Bear Dunes National Lakeshore Proposed Wilderness
			 Boundary, numbered 634/80,083B, and dated November 2010.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Sleeping bear
			 dunes wilderness
			(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land and
			 inland water within the Sleeping Bear Dunes National Lakeshore comprising
			 approximately 32,557 acres along the mainland shore of Lake Michigan and on
			 certain nearby islands in Benzie and Leelanau Counties, Michigan, as generally
			 depicted on the map, is designated as wilderness and as a component of the
			 National Wilderness Preservation System, to be known as the Sleeping
			 Bear Dunes Wilderness.
			(b)Map
				(1)AvailabilityThe
			 map shall be on file and available for public inspection in appropriate offices
			 of the National Park Service.
				(2)CorrectionsThe
			 Secretary may correct any clerical or typographical errors in the map.
				(3)Legal
			 descriptionAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare a legal description of the wilderness
			 boundary and submit a copy of the map and legal description to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Natural
			 Resources of the House of Representatives.
				(c)Road
			 SetbacksThe wilderness boundary shall be—
				(1)100 feet from the
			 centerline of adjacent county roads; and
				(2)300 feet from the
			 centerline of adjacent State highways.
				4.Administration
			(a)In
			 generalSubject to valid existing rights, the wilderness area
			 designated by section 3(a) shall be administered by the Secretary in accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
				(1)any reference in
			 the Wilderness Act to the effective date of that Act shall be considered to be
			 a reference to the date of enactment of this Act; and
				(2)any reference in
			 the Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary.
				(b)Maintenance of
			 roads outside wilderness boundaryNothing in this Act prevents
			 the maintenance and improvement of roads that are located outside the boundary
			 of the wilderness area designated by section 3(a).
			(c)Fish and
			 wildlifeNothing in this Act affects the jurisdiction of the
			 State of Michigan with respect to the management of fish and wildlife,
			 including hunting and fishing within the national lakeshore in accordance with
			 section 5 of Public Law 91–479 (16 U.S.C. 460x–4).
			(d)Savings
			 ProvisionsNothing in this Act modifies, alters, or
			 affects—
				(1)any treaty rights;
			 or
				(2)any valid private
			 property rights in existence on the day before the date of enactment of this
			 Act.
				
